Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 12 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 20190130982-(Reusswig et al.) [herein “Reusswig”], in view of U.S. Patent Publication 20140071761-(Sharon et al.) [herein “Sharon”].
Regarding claim 1 –
Reusswig teaches wherein the processing device is configured to transmit, to the memory device, a read command with an address identifying the group of memory cells; “Commands and data are transferred between the host 140 and controller 122 via a data bus 120, and between controller 122 and the one or more memory die 108 via lines 118. In one embodiment, memory die 108 includes a set of input and/or output (I/0) pins that connect to lines 118” (Page 2, Paragraph [0034]).
Reusswig also teaches wherein in response to the read command, the memory device is configured to: read the group of memory cells using a first voltage; generate hard bit data from a result of reading the group of memory cells using a first voltage; “The read value VH is an initial data state value, or "hard read", value used to determine a "hard bit" (HB) value” (Page 13, Paragraph [0126]).
In addition, Reusswig teaches change the first voltage, applied to the group of memory cells in reading the group of memory cells for the hard bit data, to a second voltage and to a third voltage; read the group of memory cells at the second voltage and at the third voltage; and generate soft bit data from results of reading the group of memory cells at the second voltage and at the third voltage, “The additional read levels of VS+, margined somewhat above VH, and VS-, margined somewhat below VH are "soft read" values and can be used to provide "soft bit" (SB) values. The soft bit values give information on the quality or reliability of the initial data state value, or hard bit, data, as the soft bit data provide information on the degree to which the distributions have spread” (Page 13, Paragraph [0126]).
Reusswig does not teach (a) memory sub-system, comprising: a processing device; and at least one memory device, the memory device having a group of memory cells formed on an integrated circuit die.
Sharon, however teaches (a) memory sub-system, comprising: a processing device; and at least one memory device, the memory device having a group of memory cells formed on an integrated circuit die, –(Fig 3, Item 244—“Controller”, Item 200 “Memory Array”) plus “FIG. 3 illustrates a memory device 210 having read/ write circuits for reading and programming a page of memory cells (e.g., NAND multi-state flash memory) in parallel. Memory device 210 may include one or more memory die or chips 212” (Page 3, Paragraph [0059]).
Reusswig and Sharon are analogous art because they are both directed to advanced methods for adjusting read threshold voltages for Non-Volatile Memory. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the hard-bit/ soft-bit read teachings of Reusswig with the hardware architecture of Sharon, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of improved performance for calibration of read threshold voltage in Non Volatile Memory systems.

Regarding claim 12 –
Reusswig  teaches in response to the read command, reading, by the memory device, the group of memory cells using a first voltage; generating, in the memory device, hard bit data from a result of reading the group of memory cells using the first voltage; “The read value VH is an initial data state value, or "hard read", value used to determine a "hard bit" (HB) value” (Page 13, Paragraph [0126]).
Reusswig also teaches changing the first voltage, applied to the group of memory cells in the reading of the group of memory cells, to a second voltage and to a third voltage; reading the group of memory cells at the second voltage and at the third voltage; and generating soft bit data from results of reading the group of memory cells at the second voltage and at the third voltage, “The additional read levels of VS+, margined somewhat above VH, and VS-, margined somewhat below VH are "soft read" values and can be used to provide "soft bit" (SB) values. The soft bit values give information on the quality or reliability of the initial data state value, or hard bit, data, as the soft bit data provide information on the degree to which the distributions have spread” (Page 13, Paragraph [0126]).
Reusswig does not teach receiving, in a memory device and from a processing device of a memory sub- system, a read command with an address identifying a group of memory cells in the memory device;
Sharon, however teaches receiving, in a memory device and from a processing device of a memory sub- system, a read command with an address identifying a group of memory cells in the memory device;  “In step 802 of FIG. 19, a request to read data is received. In step 804, one or more logical pages storing that data are identified. In step 806, the Controller will identify the read compare voltages necessary to be used in order to read the identified logical pages ( as explained above). In step 808, the Controller will send a first read command to the memory chip. In one embodiment the first read command is to read the hard bit” (Page 13, Paragraph [0135]).
Reusswig and Sharon are analogous art because they are both directed to advanced methods for adjusting read threshold voltages for Non-Volatile Memory. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the hard-bit/ soft-bit read teachings of Reusswig with the hardware architecture of Sharon, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of improved performance for calibration of read threshold voltage in Non Volatile Memory systems.

Regarding claim 19 –
Reusswig teaches wherein in response to a read command, the memory device is configured to, read a group of memory cells on the integrated circuit die using a first voltage; generate hard bit data from a result of reading the group of memory cells using a first voltage; “The read value VH is an initial data state value, or "hard read", value used to determine a "hard bit" (HB) value” (Page 13, Paragraph [0126]).
Reusswig also teaches change the first voltage, applied to the group of memory cells in reading the group of memory cells, to a second voltage and to a third voltage; read the group of memory cells at the second voltage and at the third voltage; and generate soft bit data from an exclusive or (XOR) of a result of reading the group of memory cells at the second voltage and a result of reading the group of the memory cells at the third voltage, “The additional read levels of VS+, margined somewhat above VH, and VS-, margined somewhat below VH are "soft read" values and can be used to provide "soft bit" (SB) values. The soft bit values give information on the quality or reliability of the initial data state value, or hard bit, data, as the soft bit data provide information on the degree to which the distributions have spread” (Page 13, Paragraph [0126]).
Reusswig does not teach (a) memory device, comprising: an integrated circuit package enclosing the memory device; and a plurality of groups of memory cells formed on at least one integrated circuit die.
Sharon, however teaches A memory device, comprising: an integrated circuit package enclosing the memory device; and a plurality of groups of memory cells formed on at least one integrated circuit die; (Fig 3, Item 244—“Controller”, Item 200 “Memory Array”) plus “FIG. 3 illustrates a memory device 210 having read/ write circuits for reading and programming a page of memory cells (e.g., NAND multi-state flash memory) in parallel. Memory device 210 may include one or more memory die or chips 212” (Page 3, Paragraph [0059]).
.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 20190130982-(Reusswig et al.) [herein “Reusswig”], in view of U.S. Patent Publication 20140071761-(Sharon et al.) [herein “Sharon”], and further in view of U.S. Patent Publication 20200118620-(Bazarsky et al.) [herein “Bazarsky”].
Regarding claim 20 –
The combination of Reusswig and Sharon teaches all the limitations of claim 19 above.
	The combination of Reusswig and Sharon does not teach further configured to: measure signal and noise characteristics of the group of memory cells in the memory device in response to the read command, nor does it teach determine the first voltage based on the signal and noise characteristics of the group of memory cells.
	Bazarsky, however teaches further configured to: measure signal and noise characteristics of the group of memory cells in the memory device in response to the read command; “The controller includes computer executable instructions stored in the computer readable medium to, using the processor, retrieve a flash memory page from the non-volatile memory, determine a memory parameter associated with the flash memory pages, determine a read threshold voltage scanning order based on the memory parameter, and perform read threshold voltage calibration according to the read threshold voltage scanning order” (Abstract)
	Bazarsky also teaches determine the first voltage based on the signal and noise characteristics of the group of memory cells, (Fig. 1, Item 170 “Updated Set of Read Threshold Voltages”).
Reusswig, Sharon and Bazarsky are analogous art because they are all directed to advanced methods for adjusting read threshold voltages for Non-Volatile Memory. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the hard-bit/ soft-bit read teachings of Reusswig with the hardware architecture of Sharon and the calibration measurements of Bazarsky, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of improved performance for calibration of read threshold voltage in Non Volatile Memory systems.


Claims 2-6 and 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 20190130982-(Reusswig et al.) [herein “Reusswig”], in view of U.S. Patent Publication 20140071761-(Sharon et al.) [herein “Sharon”], and further in view of U.S. Patent Publication 20110221514-(Pan).
Regarding claim 2 –
	The combination of Reusswig and Sharon teaches all the limitations of claim 1 above.
	The combination of Reusswig and Sharon does not teach wherein the first voltage is changed to the second voltage via boosted modulation from the first voltage;  and the second voltage is change to the third voltage via boosted modulation from the second voltage.
	Pan, however teaches wherein the first voltage is changed to the second voltage via boosted modulation from the first voltage;  and the second voltage is change to the third voltage via boosted modulation from the second voltage, “An embodiment of a variable stage charge pump includes a plurality of pump stages. Each stage is configured to generate an intermediate boosted output Voltage. A pump stage selector selects the number of charge pump stages to be coupled between an input and output terminal of the variable stage charge pump” (Abstract) plus “Although the charge pump circuit 300 is shown in the DRAM 500, one skilled in the art will realize the charge pump circuit 300 may be utilized in any type of integrated circuit requiring a pumped Voltage, including other types of nonvolatile and volatile memory devices such as FLASH memories” (Page 3, Paragraph [0040]) plus “Based on the charge pump circuit shown in FIG. 1, a simple negative voltage pump could be built by substituting PMOS transistors for the NMOS transistors 110 and 120 and moving their respective gate connections, as understood by those skilled in the art.” (Fig 1) plus (Page 1, Paragraph [0004]). Examiner notes that this is circuitry designed to boost voltage in known increments from a reference voltage, and that boosts can be positive or negative.
Reusswig, Sharon and Pan are analogous art because they are all directed to voltage control for systems which include Non-Volatile Memory. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the hard-bit/ soft-bit read teachings of Reusswig with the hardware architecture of Sharon and the voltage modulation boosting of Pan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of improved performance for calibration of read threshold voltage in Non Volatile Memory systems.

Regarding claim 3 –
The combination of Reusswig, Sharon and Pan teaches all the limitations of claim 2 above
	Reusswig teaches wherein the second voltage is lower than the first voltage; and the third voltage is higher than the first voltage, “The additional read levels of VS+, margined somewhat above VH, and VS-, margined somewhat below VH are "soft read" values and can be used to provide "soft bit" (SB) values. The soft bit values give information on the quality or reliability of the initial data state value, or hard bit, data, as the soft bit data provide information on the degree to which the distributions have spread” (Page 13, Paragraph [0126]).

Regarding claim 4 –
The combination of Reusswig, Sharon and Pan teaches all the limitations of claim 2 above
	Reusswig teaches wherein the second voltage is higher than the first voltage; and the third voltage is lower than the first voltage, “The additional read levels of VS+, margined somewhat above VH, and VS-, margined somewhat below VH are "soft read" values and can be used to provide "soft bit" (SB) values. The soft bit values give information on the quality or reliability of the initial data state value, or hard bit, data, as the soft bit data provide information on the degree to which the distributions have spread” (Page 13, Paragraph [0126]).

Regarding claim 5 –
The combination of Reusswig, Sharon and Pan teaches all the limitations of claim 2 above
	Reusswig teaches wherein the soft bit data is a result of an exclusive or (XOR) operation of a result of reading the group of memory cells at the second voltage and a result of reading the group of the memory cells at the third voltage, “If a memory cell is within the central region of either distribution of FIG. 12B, a read at VS+ and VS- will provide the same result; if these reads differ, it means the memory cell's threshold voltage is between these values and could be from the tail region of either the distribution above or the distribution below, so that the HB data is unreliable. By reading at both these levels and XNOR-ing the results, this give an SB value of" l" if the data is deemed reliable and an SB value of "0" if unreliable” (Page 13, Paragraph [0128]) where examiner notes that an XNOR operation is the logical equivalent of an XOR operation plus a “NOT” gate.

Regarding claim 6 –
The combination of Reusswig, Sharon and Pan teaches all the limitations of claim 5 above
	Sharon teaches wherein an offset of the first voltage from the second voltage is equal to an offset of the third voltage from the first voltage, (Fig 13) plus “In one embodiment, each (or a subset) of the soft bit compare voltages are offset from associated read compare voltage by a fixed amount, referred to below as (delta). For example, FIG. 13 shows Vr51 separated from Vr5 by (delta). Volts and Vr52 separated from Vr5 by (delta). volts.” (Page 9, Paragraph [0105]).

Regarding claim 13 –
The combination of Reusswig and Sharon teaches all the limitations of claim 12 above.
The combination of Reusswig and Sharon does not teach wherein the first voltage is changed to the second voltage and the third voltage via boosted modulation.
Pan, however teaches wherein the first voltage is changed to the second voltage and the third voltage via boosted modulation, “An embodiment of a variable stage charge pump includes a plurality of pump stages. Each stage is configured to generate an intermediate boosted output Voltage. A pump stage selector selects the number of charge pump stages to be coupled between an input and output terminal of the variable stage charge pump” (Abstract) plus “Although the charge pump circuit 300 is shown in the DRAM 500, one skilled in the art will realize the charge pump circuit 300 may be utilized in any type of integrated circuit requiring a pumped Voltage, including other types of nonvolatile and volatile memory devices such as FLASH memories” (Page 3, Paragraph [0040]) plus “Based on the charge pump circuit shown in FIG. 1, a simple negative voltage pump could be built by substituting PMOS transistors for the NMOS transistors 110 and 120 and moving their respective gate connections, as understood by those skilled in the art.” (Fig 1) plus (Page 1, Paragraph [0004]). Examiner notes that this is circuitry designed to boost voltage in known increments from a reference voltage, and that boosts can be positive or negative.
Reusswig, Sharon and Pan are analogous art because they are all directed to voltage control for systems which include Non-Volatile Memory. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the hard-bit/ soft-bit read teachings of Reusswig with the hardware architecture of Sharon and the voltage modulation boosting of Pan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of improved performance for calibration of read threshold voltage in Non Volatile Memory systems.

Regarding claim 14 –
	The combination of Reusswig, Sharon and Pan teaches all the limitations of claim 13 above.
performing an exclusive or (XOR) operation on a result of reading the group of memory cells at the second voltage and a result of reading the group of the memory cells at the third voltage, “If a memory cell is within the central region of either distribution of FIG. 12B, a read at VS+ and VS- will provide the same result; if these reads differ, it means the memory cell's threshold voltage is between these values and could be from the tail region of either the distribution above or the distribution below, so that the HB data is unreliable. By reading at both these levels and XNOR-ing the results, this give an SB value of" l" if the data is deemed reliable and an SB value of "0" if unreliable” (Page 13, Paragraph [0128]) where examiner notes that an XNOR operation is the logical equivalent of an XOR operation plus a “NOT” gate.

Regarding claim 15 –
	The combination of Reusswig, Sharon and Pan teaches all the limitations of claim 14 above.
	Sharon also teaches wherein the second voltage and the third voltage are equally spaced from the first voltage, (Fig 13) plus “In one embodiment, each (or a subset) of the soft bit compare voltages are offset from associated read compare voltage by a fixed amount, referred to below as (delta). For example, FIG. 13 shows Vr51 separated from Vr5 by (delta). Volts and Vr52 separated from Vr5 by (delta). volts.” (Page 9, Paragraph [0105]).

Claims 7-10 and 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 20190130982-(Reusswig et al.) [herein “Reusswig”], .
Regarding claim 7 –
The combination of Reusswig, Sharon and Pan teaches all the limitations of claim 6 above.
	The combination of Reusswig, Sharon and Pan does not teach wherein the memory device further comprises a calibration circuit configured to measure signal and noise characteristics of the group of memory cells in the memory device.
	Bazarsky, however teaches wherein the memory device further comprises a calibration circuit configured to measure signal and noise characteristics of the group of memory cells in the memory device, “The controller includes computer executable instructions stored in the computer readable medium to, using the processor, retrieve a flash memory page from the non-volatile memory, determine a memory parameter associated with the flash memory pages, determine a read threshold voltage scanning order based on the memory parameter, and perform read threshold voltage calibration according to the read threshold voltage scanning order” (Abstract).
Reusswig, Sharon, Pan and Bazarsky are analogous art because they are all directed to voltage control for systems which include Non-Volatile Memory. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the hard-bit/ soft-bit read teachings of Reusswig with the hardware architecture of Sharon and the voltage modulation boosting of Pan and the calibration measurements of 

Regarding claim 8 –
	The combination of Reusswig, Sharon, Pan and Bazarsky teaches all the limitations of claim 7 above.
	Bazarsky also teaches wherein the memory device is further configured to determine the first voltage based on the signal and noise characteristics of the group of memory cells, (Fig. 1, Item 170 “Updated Set of Read Threshold Voltages”).

Regarding claim 9 –
	The combination of Reusswig, Sharon, Pan and Bazarsky teaches all the limitations of claim 8 above.
	Bazarsky also teaches wherein the calibration circuit is configured to measure the signal and noise characteristics of the group of memory cells in response to the read command, “The controller includes computer executable instructions stored in the computer readable medium to, using the processor, retrieve a flash memory page from the non-volatile memory, determine a memory parameter associated with the flash memory pages, determine a read threshold voltage scanning order based on the memory parameter, and perform read threshold voltage calibration according to the read threshold voltage scanning order” (Abstract).

Regarding claim 10 –
	The combination of Reusswig, Sharon, Pan and Bazarsky teaches all the limitations of claim 9 above.
	Bazarsky also teaches wherein the memory device is configured to: determine, based on the signal and noise characteristics, a classification indicative of an error rate in the hard bit data; and decide, based on the classification, to read the soft bit data by applying the second voltage and the third voltage, “the read threshold voltage update module 155 can be configured to adjust, for example, the read threshold voltage, VA, in an attempt to reduce the number of bit errors that result from voltage shift” (Page 4, Paragraph [0039]).

Regarding claim 16 –
	The combination of Reusswig, Sharon and Pan teaches all the limitations of claim 15 above.
	The combination of Reusswig, Sharon and Pan does not teach further comprising: measuring signal and noise characteristics of the group of memory cells in the memory device in response to the read command; nor does it teach determining the first voltage based on the signal and noise characteristics of the group of memory cells.
	Bazarsky, however teaches measuring signal and noise characteristics of the group of memory cells in the memory device in response to the read command; “The controller includes computer executable instructions stored in the computer readable medium to, using the processor, retrieve a flash memory page from the non-volatile memory, determine a memory parameter associated with the flash memory pages, determine a read threshold voltage scanning order based on the memory parameter, and perform read threshold voltage calibration according to the read threshold voltage scanning order” (Abstract).
	Bazarsky also teaches determining the first voltage based on the signal and noise characteristics of the group of memory cells, (Fig. 1, Item 170 “Updated Set of Read Threshold Voltages”).
Reusswig, Sharon, Pan and Bazarsky are analogous art because they are all directed to voltage control for systems which include Non-Volatile Memory. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the hard-bit/ soft-bit read teachings of Reusswig with the hardware architecture of Sharon and the voltage modulation boosting of Pan and the calibration measurements of Bazarsky, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of improved performance for calibration of read threshold voltage in Non Volatile Memory systems.

Regarding claim 17 –

	Bazarsky also teaches : determining, based on the signal and noise characteristics, a classification indicative of an error rate in the hard bit data; and deciding, based on the classification, to read the soft bit data by applying the second voltage and the third voltage, “the read threshold voltage update module 155 can be configured to adjust, for example, the read threshold voltage, VA, in an attempt to reduce the number of bit errors that result from voltage shift” (Page 4, Paragraph [0039]).

Claims 11 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 20190130982-(Reusswig et al.) [herein “Reusswig”], in view of U.S. Patent Publication 20140071761-(Sharon et al.) [herein “Sharon”], in view of U.S. Patent Publication 20110221514-(Pan), in view of U.S. Patent Publication 20200118620-(Bazarsky et al.) [herein “Bazarsky”], and further in view of Non-Patent-Literature “Polar codes for NAND-based SSD systems- A joint source channel coding perspective”-(Xie et al)-(2017)-IEEE.
Regarding claim 11 –
	The combination of Reusswig, Sharon, Pan and Bazarsky teaches all the limitations of claim 9 above.
	Sharon also teaches wherein the memory device is enclosed within an integrated circuit device, (Fig 3, Item 244—“Controller”, Item 200 “Memory Array”) plus “FIG. 3 illustrates a memory device 210 having read/ write circuits for reading and programming a page of memory cells (e.g., NAND multi-state flash memory) in parallel. Memory device 210 may include one or more memory die or chips 212” (Page 3, Paragraph [0059]).
	In addition, Sharon teaches further configured to: change the third voltage, applied to the group of memory cells in reading the group of memory cells for the soft bit data, to a fourth voltage and a fifth voltage, wherein the fourth voltage and the fifth voltage have offsets of a same amount from the first voltage; (Fig 13) plus “In one embodiment, each (or a subset) of the soft bit compare voltages are offset from associated read compare voltage by a fixed amount, referred to below as (delta). For example, FIG. 13 shows Vr51 separated from Vr5 by (delta). Volts and Vr52 separated from Vr5 by (delta). volts.” (Page 9, Paragraph [0105]).
	The combination of Reusswig, Sharon, Pan and Bazarsky does not teach read the group of memory cells at the fourth voltage and at the fifth voltage; and generate soft bit data from results of reading the group of memory cells at the fourth voltage and at the fifth voltage.
Xie, however teaches read the group of memory cells at the fourth voltage and at the fifth voltage; and generate soft bit data from results of reading the group of memory cells at the fourth voltage and at the fifth voltage, “If a single sensing voltage is applied between two adjacent states in a read operation, it is called ‘1-Read’ sensing scheme, a.k.a. ‘hard-bit decoding’ from the viewpoint of ECC decoder. In contrast, if multiple sensing voltages are used, we can obtain a certain level of soft bit information (‘soft-bit decoding’ for ECC) from the sensing results. In Fig. 2 black dotted lines indicate the 1-Read scheme, with additional two sensings (red dotted lines) at each state boundary we have 3-Read scheme, and further a 5-Read with another two sensings.” (Page 197, Paragraph 4).


Regarding claim 18 –
	The combination of Reusswig, Sharon, Pan and Bazarsky teaches all the limitations of claim 16 above.
	Sharon also teaches wherein the memory device is configured to: changing the third voltage, applied to the group of memory cells in reading the group of memory cells, to a fourth voltage and a fifth voltage, wherein the fourth voltage and the fifth voltage are equally spaced from the first voltage; (Fig 13) plus “In one embodiment, each (or a subset) of the soft bit compare voltages are offset from associated read compare voltage by a fixed amount, referred to below as (delta). For example, FIG. 13 shows Vr51 separated from Vr5 by (delta). Volts and Vr52 separated from Vr5 by (delta). volts.” (Page 9, Paragraph [0105]).
reading the group of memory cells at the fourth voltage and at the fifth voltage; and generating additional soft bit data from results of reading the group of memory cells at the fourth voltage and at the fifth voltage.
	Xie, however teaches reading the group of memory cells at the fourth voltage and at the fifth voltage; and generating additional soft bit data from results of reading the group of memory cells at the fourth voltage and at the fifth voltage, “If a single sensing voltage is applied between two adjacent states in a read operation, it is called ‘1-Read’ sensing scheme, a.k.a. ‘hard-bit decoding’ from the viewpoint of ECC decoder. In contrast, if multiple sensing voltages are used, we can obtain a certain level of soft bit information (‘soft-bit decoding’ for ECC) from the sensing results. In Fig. 2 black dotted lines indicate the 1-Read scheme, with additional two sensings (red dotted lines) at each state boundary we have 3-Read scheme, and further a 5-Read with another two sensings.” (Page 197, Paragraph 4).
Reusswig, Sharon, Pan, Bazarsky and Xie are analogous art because they are all directed to improved control for systems which include Non-Volatile Memory. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the hard-bit/ soft-bit read teachings of Reusswig with the hardware architecture of Sharon and the voltage modulation boosting of Pan and the calibration measurements of Bazarsky plus the multiple soft reads of Xie, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent 5864504-(Tanzawa et al)-Nonvolatile Semiconductor Memory with Temperature Compensation for Read/Verify Referencing Scheme.
U.S. Patent Publication 20110280084-(Radke et al)-Determining and using soft data in memory devices and systems.
U.S. Patent Publication 20130151753-(Jeon et al)-Systems and methods of updating read voltages in a memory.
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572. The examiner can normally be reached Monday - Thursday 7-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.W./Examiner, Art Unit 2111 
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111